DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is not clearly understood because “the first and second connecting rods” lack a clear antecedent basis.  The connecting rods are claimed in claim 5.  The examiner has read the claim as if it depends from claim 5.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (5,951,084).
Okazaki et al. discloses a set of vehicle seats (1) fixed to the floor, as shown in Figures 5A-5E.  The set of seats (1) comprises two front seats (2,3) and at least one rear seat (10).  The front seats (2,3) are aligned in the transverse direction, as shown in Figures 5A-5E.  The rear seat (10) has a seating portion (15) with a seating portion frame (22) and a backrest (16,17) with a backrest frame (23,24), as shown in Figure 2.  The backrest frame (23,24) is mounted to pivot relative to the seating portion frame (22) about a first transverse axis (15a) between at least one deployed position for receiving an occupant of the seat, as shown in Figure 3B, and a folded position in which the backrest frame (23,24) is folded down to face the seating portion frame (22), as shown in Figures 2 and 3A.  The at least one rear seat (10) is adapted to have a configuration in which the backrest (16,17) at least partially extends between the two front seats (2,3) when the rear seat (10) is folded, as shown in Figure 5E.  In reference to claim 4, the rear seat (10) is fixed the floor via a slide mechanism (7), as shown in Figures 2, 3, and 5A-5E.  In reference to claim 6, the at least one rear seat comprises flanges on each side forming the vertical leg of frame (22) and including pivot axis (15a), as .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,001,172 in view of Okazaki et al. (5,951,084). 
Patent 11,001,172 claims all of the structure except the at least one rear seat moves to a position where the backrest is between the front seats.
Okazaki et al. teaches providing a sliding mechanism to fix a rear seat to a floor to allow the rear seat to move to a position where the backrest is between the front seats.
.  
Claims 1, 4-13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,040,641 in view of Okazaki et al. (5,951,084). 
Patent 11,040,641 claims all of the structure except for the relationship between the seat and the front and rear seats.
Okazaki et al. teaches providing a center rear seat between two rear seats that can move to a position where the backrest is located between two front seats.
It would have been obvious to provide the seat as a center rear seat between two rear seats that can move to a position with the backrest between two front seats, as taught by Okazaki et al., to optimize the interior to provide customizable seating for five people to improve comfort while allowing for storage of objects of various sizes and shapes.  
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        March 1, 2022